Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 requires among other things:  A neural processor , comprising: a matrix device configured to generate an output feature map  …configured to have a systolic array architecture; and accelerators, configured to process depth-wise convolution operations for each of elements of the output feature map corresponding to lanes of the matrix device.
The closest prior art includes Chen (PCT  international publication No. WO 2020/051816) and Kung (ACM paper entitled Packing Sparse Convolutional Neural Networkds for Efficient Systolic Array Implementations: Column Combining Under Joint Optimization). 
Chen taught A neural processor (e.g., see page 5, lines 19-21), comprising: a matrix device configured to generate an output feature map (812)(e.g., see page16,lines 19-24) by processing a standard convolution operation page 9, lines 23-28),  and Kung taught the matrix device configured to have a systolic array architecture (e.g., see fig. 6 and section 4.1 on page 826).
However Chen and Kung did not disclose among other things: and accelerators, configured to process depth-wise convolution operations for each of elements of the output feature map corresponding to lanes of the matrix device.
Claim15 recites similar limitations.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brothers (patent application publication No. 2016/0358068) disclosed reducting computations in a neural network (e.g., see abstract and fig. 1).
Chen (patent application publication No. 2019/0188237) disclosed method and electronic  device for  convolution calculation in neural network (e.g., see abstract).
Fais (patent application publication No. 2019/0370631) disclosed method and apparatus to tile walk a tensor for convolution operations (e.g., see abstract).
Das (patent application publication No. 2020/0410333) disclosed non-volatile memory based compact mixed -signal  multiply-accumulate engine (e.g., see abstract).
Park (patent application publication No. 2021/0064992) disclosed method and apparatus for processing data including feature maps (e.g., see abstract and fig. 1).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/Primary Examiner, Art Unit 2183